Citation Nr: 0315795	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  00-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for Raynaud's disease 
of both hands.

2.  Entitlement to service connection for disability of the 
right wrist.

3.  Entitlement to service connection for left shoulder 
trapezius strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee, which denied the benefits sought on appeal.


REMAND

Service medical records show that the veteran was seen in 
October 1990 with complaints of numbness in the 4th and 5th 
fingers and in November 1990 of coolness of both hands and 
some nighttime right hand paresthesia and some with her job 
as a clerk typist.  In November 1990 the examiner noted that 
some of the symptoms might be due to right carpal tunnel 
syndrome, but he could not rule out Raynaud's.  EMG in 
November 1990 showed no evidence of neurogenic or myopathic 
disease.  In November 1990, the examiner noted that the 
veteran's symptoms did not sound like Raynaud's.

Service medical records show that the veteran was seen in 
October 1990 for complaints of right wrist pain of 6 months 
duration.  Possible diagnoses included tendonitis and 
thoracic outlet syndrome.  EMG in November showed no evidence 
of neurogenic or myopathic disease.  In December 1990, the 
veteran complained of wrist pain.

In January 1986, service medical records show that the 
veteran complained of left shoulder pain.  Range of motion of 
the left shoulder was within normal limits and pleuritic pain 
was diagnosed.  

The veteran has not been scheduled for a VA examination to 
determine the nature and etiology of her claimed 
disabilities.  On May 1, 2003, the United States Court of 
Appeals for the Federal Circuit, in Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
invalid.  In view of the Court's decision, this case must be 
remanded.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA examination with the appropriate 
specialist(s) to ascertain the nature and 
etiology of the veteran's bilateral hand 
disability.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:
A.  The examiner should state the 
diagnoses of any conditions that are 
causing disability of the veteran's 
hands.  The list of diagnoses should 
include a specific state,ment as to 
whether the veteran has Raynaud's 
disease.
B.  The examiner should state an 
opinion as to whether it is as least as 
likely as not that any current disability 
of the veteran's hands is the result of 
disease or injury in service.  A complete 
rationale for the opinion expressed must 
be provided.

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
right wrist and left shoulder disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:
A.  The examiner should state the 
diagnoses of any disorders that are 
causing disabilities of the veteran's 
right wrist or left shoulder.
B.  The examiner should state an 
opinion whether it is at least as likely 
as not that any disabilities of the 
veteran's right wrist or left shoulder 
are the result of disease or injury in 
service.  A complete rationale for the 
opinion expressed must be provided.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




